UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1286



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LARRY C. WELDON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Terrence W. Boyle,
Chief District Judge. (CA-00-21-2-BO(2))


Submitted:   April 25, 2002                    Decided:   May 6, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry C. Weldon, Appellant Pro Se.          Annette Marie Wietecha,
Lawrence P. Blaskopf, UNITED STATES         DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry C. Weldon appeals the district court’s order granting

summary judgment to the United States on its action seeking to

reduce to judgment tax assessments made for years 1982, 1983, 1984,

1986, 1989, and 1990.   Our review of the record and the district

court’s opinion discloses no reversible error.     Accordingly, we

affirm on the reasoning of the district court.    United States v.

Weldon, No. CA-00-21-2-BO(2) (E.D.N.C. Feb. 22, 2002). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2